Citation Nr: 1134543	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO. 09-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for degeneration of the lumbosacral spine.

2. Entitlement to a disability evaluation in excess of 10 percent for hyperthyroidism (Grave's Disease).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from January 1981 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Waco, Texas Regional Office (RO). 

The Board presently REMANDS the issue of entitlement to an increased evaluation for hyperthyroidism to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. A September 2008 rating decision denied entitlement to a disability rating in excess of 10 percent for the Veteran's spinal disability. 

2. Prior to the promulgation of a decision in the appeal, the Board received a written April 2011 notice that the Veteran was no longer in disagreement with his level of compensation for his spinal disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to an increased rating for degeneration of the lumbosacral spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued a September 2008 rating decision denying entitlement to a disability rating in excess of 10 percent for the Veteran's spinal disability. The Veteran disagreed with that decision, contending that his disability was more severe than his rating reflected. He subsequently perfected his appeal. 

The Veteran's representative submitted an April 2011 statement that he "no longer want[ed] to pursue the appeal issue pertaining to the evaluation of [his] lumbosacral spine." The Board finds that the Veteran has withdrawn the matter of entitlement to an increased disability rating for the lumbosacral spine. Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.


ORDER

The appeal of entitlement to an increased disability rating for degeneration of the lumbosacral spine is dismissed.


REMAND

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). VA has the authority to schedule a compensation and pension examination when such is deemed necessary and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for hyperthyroidism in August 2008. He submitted a March 2009 statement that the examination did not reflect the true level of severity of his disability because the report did not include emotional instability and increased blood pressure. He testified in April 2011 that his disability had worsened since the 2008 examination. An examination is warranted to determine the current severity of the Veteran's hyperthyroidism. 

While this case is in remand status, the RO/AMC also must obtain any outstanding records of VA treatment. The last VA treatment notes within the claims file are dated October 2007. The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims by gathering all pertinent records of VA treatment.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. Gather any outstanding records of VA treatment (noting that the only VA treatment records within the claims file are dated October 2007) and associate them with the claims file. If any private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected hyperthyroidism. The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folders, to include the August 2008 VA examination report.

b. After reviewing the claims file and interviewing and examining the Veteran, the examiner must provide current findings as to the severity of the disability, to include any effects on employment. 

c. The examination findings must specifically include a determination as to whether the Veteran experiences any of the following due to hyperthyroidism: heart disease or cardiovascular symptoms including tachycardia and/or increased pulse/blood pressure; tremor; emotional instability; fatigability; thyroid enlargement; eye involvement; muscular weakness; loss of weight; gastrointestinal symptoms; and/or involvement of the sympathetic nervous system. 

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

e. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

3. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation - consider the propriety of a "staged" rating based on any changes in the degree of severity of the disability. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


